UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 NANO LABS CORP. (Name of Issuer) Common stock, $0.001 par value per share (Title of Class of Securities) 63009Q101 (CUSIP Number) JOSE ARMANDO CAMARGO DEL BIANCO Avenida, Jimenez Cantu lote 4, Colonia Rancho Viejo, Atizapan de Zaragoza, Estado de Mexico, Mexico CP, 52930 +52 155 27554867 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) July 30, 2014 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box o. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAMES OF REPORTING PERSONS: Jose Armando Camargo Del Bianco I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY): Not applicable 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS): (a) o (b) ¨ Not applicable 3 SEC USE ONLY: 4 SOURCE OF FUNDS (SEE INSTRUCTIONS): EX 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d)or 2(e): Not applicable 6 CITIZENSHIP OR PLACE OF ORGANIZATION: Mexico NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER: 80,000,000 Shares 8 SHARED VOTING POWER: -0- 9 SOLE DISPOSITIVE POWER: 80,000,000 Shares 10 SHARED DISPOSITIVE POWER: -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: 80,000,000 Shares 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS): Not applicable. 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): 78.34% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS): IND Page 2 of 6 This statement on Schedule 13D is filed pursuant to Rule 13d-1(d) under the Securities Exchange Act of 1934, as amended, the (“1934 Act”). Jose Armando Camargo Del Bianco is referred to herein as the “Reporting Person”. Item 1. Security and Issuer The class of equity securities to which this statement relates is common stock, at a par value of $0.001 per share (collectively, the “Shares”), of Nano Labs Corp., a Colorado corporation (the “Issuer”). The principal executive offices of the Issuer are located at 615 Griswold Street, Seventeenth Floor, Suite 1715, Detroit, Michigan 48226. Item 2. Identity and Background (a) Name: This statement is filed by Jose Armando Camargo Del Bianco. (b) Residence or business address: The business address of the Reporting Person is Avenida, Jimenez Cantu lote 4, Colonia Rancho Viejo, Atizapan de Zaragoza, Estado de Mexico, Mexico. CP, 52930. (c) Present principal occupation and employment Businessman. (d) Criminal proceedings: The Reporting Person has not been convicted in any criminal proceeding (excluding traffic violations or similar misdemeanors) during the last five years. (e) Civil proceedings: The Reporting Person has not been, during the last five years, a party to any civil proceeding of a judicial or administrative body of competent jurisdiction where, as a result of such proceeding, there was or is a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Citizenship: Mexico. Page 3 of 6 Item 3. Source and Amount of Funds or Other Consideration See Item 4 below. Item 4. Purpose of Transaction On June 27, 2014, the Issuer entered into that certain joint venture agreement dated June 16, 2014 (the "DB Metals Joint Venture Agreement") with DB Metals SA de CV ("DB Metals"), for the manufacture, distribution and marketing of DB Metal's technology and products. As of July 30, 2014 and fulfillment of all the conditions precedent, the closing took place. Therefore, effective on July 30, 2014, the Board of Directors authorized the issuance of 100,000,000 shares of restricted common stock at a per share price of $0.01 to DM Metal's shareholders as follows: (i) 20,000,000 shares to Bernardo Camacho Chararria (who is the President/Chief Executive Officer, Treasurer/Chief Financial Officer and sole member of the Board of Directors of the Company); and (ii) 80,000,000 shares to Jose Armando Camargo Del Bianco. The Reporting Person was a shareholder of DB Metals and received 8,000,000 shares of the Issuer's restricted common stock in exchange for his equity interest in DB Metals. Subject to all relevant securities law provisions, the Reporting Person may acquire or dispose of securities of the Issuer from time to time in the open market or in privately negotiated transactions with third parties. Except as otherwise disclosed herein, the Reporting Person does not have any current plans or proposals that relate to or would result in: (a) the acquisition by any person of additional securities of the Issuer, or the disposition of securities of the Issuer; (b) any extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Issuer or any of its subsidiaries; (c) a sale or transfer of a material amount of the assets of the Issuer or any of its subsidiaries; (d) any change in the present board of directors or management of the Issuer, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; (e) any material change in the present capitalization or dividend policy of the Issuer; (f) any other material change in the Issuer’s business or corporate structure including, but not limited to, if the Issuer is a registered closed-end investment company, any plans or proposals to make any changes in its investment policy for which a vote is required by Section 13 of the Investment Company Act of 1940; (g) changes in the Issuer’s charter, bylaws or instruments corresponding thereto or other actions which may impede acquisition of control of the Issuer by any person; (h) causing a class of securities of the Issuer to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (i) a class of equity securities of the Issuer becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act; or (j) any action similar to any of those enumerated above. Page 4 of 6 Item 5. Interest in Securities of the Issuer (a) As of July 30, 2014, the Reporting Person is the beneficial owner of 80,000,000 shares of common stock of the Issuer representing 78.34% of the Issuer’s issued and outstanding shares. (b) As of July 30, 2014, the Reporting Person has the power to vote and direct the disposition of an aggregate 80,000,000 shares. (c) The Reporting Person has not effected any other transactions in the Issuer’s securities, including common stock of the Issuer, within 60 days preceding the date hereof. (d) Not applicable. (e) The Reporting Person is the beneficial owner of 78.34% of the Issuer’s common shares as of July 30, 2014. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Other than as disclosed above, the Reporting Person does not have any other contracts, arrangements, understandings or relationships with respect to securities of the Issuer including, but not limited to, transfer or voting of any of the securities, finder’s fees, joint ventures loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies. Further, the Reporting Person has not pledged securities of the Issuer nor are the securities of the Issuer held by the Reporting Person subject to a contingency, the occurrence of which would give another person voting power or investment power over such securities. Item 7. Material to Be Filed as Exhibits None. Page 5 of 6 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:August 20, 2014 By: /s/Jose Armando Camargo Del Bianco Jose Armando Camargo Del Bianco Page6 of 6
